 66DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Beef Co., Inc. and Roberto Rodriguez Case1-CA-2144418 September 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISUpon a charge filed 14 October 1983 by RobertoRodriguez (the Charging Party), the GeneralCounsel of the National Labor Relations Boardissued a complaint 29 December 1983 againstUnited Beef Co, Inc, the Respondent, allegingthat it has violated Section 8(a)(1) and (3) of theNational Labor Relations ActThe complaint alleges that since February 1983and at previous times the Respondent harassed Ro-driguez, the union shop steward, by vulgar lan-guage and personal vilification when he wasprocessing grievances under the parties' collective-bargaining agreement and that the Respondent dis-charged Rodriguez on 13 July 1983 because of hisprotected concerted activity On 6 January 1984the Respondent filed its answer admitting in partand denying in part the allegations in the com-plaintOn 13 April 1984 the Respondent filed a motionto transfer to the Board and to dismiss complaintand notice of hearing, which we shall treat as aMotion for Summary Judgment, a supportingmemorandum, and supporting attachments On 18April 1984 the Board issued an order transferringthe proceeding to the Board and a Notice to ShowCause why the motion should not be granted On23 April 1984 the Charging Party filed an opposi-tion to the Respondent's motion On 11 June 1984the General Counsel filed a response to the Noticeto Show Cause and on the same day the Respond-ent filed a supplemental memorandum in support ofits motion and a response to the Notice to ShowCause On 14 June 1984 the Respondent submitteda letter to the Board in further response to theGeneral Counsel's response to the Notice to ShowCauseThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelRuling on Motion for Summary JudgmentIn its motion, supporting memorandum, support-ing documents, and supplemental memorandum,the Respondent contends, inter aim, that the unfairlabor practice allegations in the complaint shouldbe deferred to the grievance-arbitration procedurecontained in the parties' collective-bargainingagreement because the Union initially filed a gnev-ance over the Charging Party's discharge, the dis-pute is cognizable under the contractual grievance-arbitration procedure, the Respondent is willing toarbitrate the dispu.e, and the nature of the violationalleged does not constitute rejection of the princi-ples of collective bargaining so as to make deferralinappropriate The Respondent argues that the in-stant case is controlled by the Board's recent deci-sion in United Technologies Corp, 268 NLRB 557(1984)In his response to the Notice to Show Cause theGeneral Counsel argues that deferral is inappropri-ate because the Union withdrew from the arbitra-tion process, which action left the Charging Partywithout representation The General Counsel as-serts that in these circumstances the ChargingParty is blameless for the failure of the contractualgrievance procedure to resolve the dispute and thatdeferral would deny him the right to seek redressfor a statutory wrong In his opposition to the Re-spondent's motion the Charging Party argues that ahearing on the merits is required because the factsin this case are "vigorously disputed", that otherunfair labor practice charges are pending whichcan be resolved only after a determination as towhether the Charging Party's discharge was anunfair labor practice, and that individual employeessuch as the Charging Party herein cannot compelarbitration of a grievance if the Union does notwish to proceedAs set forth above, the complaint alleges that theRespondent harassed the Charging Party, the shopsteward, by vulgar language and personal vilifica-tion while the Charging Party was engaged inprocessing grievances under the collective-bargain-ing agreement and that the Respondent dischargedhim for his protected concerted activity The rele-vant facts alleged by the Respondent and not dis-puted by the General Counsel are as follows TheCharging Party was discharged on 13 July 19831following a confrontation with the plant manageron the shop floor in which the latter accused theCharging Party of spitting at him in the course ofan argument On the same day the Union submitteda demand for arbitration under the parties' collec-tive-bargaining agreement 2 The dispute was ongi-' All dates are in 1983 unless otherwise indicated2 The Respondent and the Union were parties to a collective bargain-ing agreement which was effective from 1 September 1980 through 31August 1983 Thereafter, the parties entered into a successor agreementeffective from 21 September 1983 through 1 October 1986 Both contracts contain an identical grievance arbitration clause, which providesAll grievances pertaining to the meaning, interpretation, or application of the provisions of this Agreement, on the part of any employee or the Union, arising in any place of business or establishmentof a member of the Association, which cannot be adjusted betweeneach such member of the Association and a Union representativeContinued272 NLRB No 7 UNITED BEEF CO67nally scheduled to be heard before the industry ar-bitrator on 28 July However, on that date the par-ties agreed that the arbitrator should consider firstthe cases of about 100 employees who were dis-charged for engaging in a strike on 13 July follow-ing the discharge of the Charging Party Thereaf-ter, the arbitrator issued his decision in those casessustaining the dischargesOn 4 October the Charging Party filed thecharge in this case alleging that he was dischargedbecause of his union activities in violation of Sec-tion 8(a)(1) and (3) On 4 November the RegionalDirector sent a letter to the Union's counsel statingthat he had decided to administratively defer fur-ther proceedings on the charge under Dubo MfgCorp, 142 NLRB 431 (1963) By letter dated 22November, the Union's counsel advised the Re-gional Director that the Union would not processthe Charging Party's case to arbitration, and heargued that deferral was not appropriate The com-plaint alleging the Charging Party was unlawfullydischarged issued on 29 December By letter dated10 February 1984 to the Regional Office the Re-spondent indicated its willingness to have the dis-pute concerning the Charging Party's discharge re-solved through the contractual grievance-arbitra-tion procedure On 13 April 1984 the Respondentfiled the instant motion On 8 June 1984 the Re-spondent sent a letter to the industry arbitratorseeking the scheduling of a hearing date on theCharging Party's discharge, and on 11 June 1984the Respondent sent a letter to the Board in whichit reaffirmed its desire to arbitrate the dispute in ac-cordance with the terms of the collective-bargain-ing agreementIn its motion the Respondent argues that deferralof the instant matter to the parties' grievance-arbi-tration machinery is appropriate under the stand-ards established in United Technologies Corp, 268NLRB 557 (1984), because, inter aim, the dispute iscognizable under the applicable provisions of thecollective-bargaining agreement, the Respondent iswilling to proceed to arbitration, and the Respond-within seventy-two (72) hours shall be referred for arbitration to MrMark Santer, as arbitratorThe decision of the arbitrator shall be final and binding upon bothparties The expense of the arbitrator shall be paid equally by bothpartiesThe decision of the arbitrator shall be rendered within five (5)days after the close of the arbitration hearingThe contract further providesThere shall be no discrimination, interference, restraint or coercionby the members of the Association, any of their servants or agents,against any member of the Union because of membership in theUnion or because of any Union activity, It being agreed that no employee of said members of the Association shall engage in Union ac-tivity during working hours, and the Union agrees that It its servants, agents or members, will not interfere, restrain, coerce or discriminate against any employee who is not a member of the Unionent's alleged misconduct does not constitute a re-jection of the principles of collective bargainingFor the reasons set forth below we agree with theRespondent that the unfair labor practice allega-tions in the complaint should be deferred to thecontractual grievance-arbitration procedureIn United Technologies, supra, the Board rede-fined its policy of encouraging the use of arbitra-tion as a preferred method for resolving labor-man-agement disputes In that case the Board an-nounced that it would defer the exercise of its ju-risdiction to the arbitral process in cases involvingallegations of 8(a)(1) and (3) violations Under theUnited Technologies standard, deferral is appropri-ate where the parties' collective-bargaining agree-ment contains a grievance-arbitration clause, theparties have voluntarily invoked the grievance ma-chinery, and there is a reasonable belief that thegrievance-arbitration process will resolve the dis-pute in a manner consistent with Spielberg 3 TheBoard statedIt is fundamental to the concept of collec-tive bargaining that the parties to a collective-bargaining agreement are bound by the termsof their contract Where an employer and aunion have voluntarily elected to create dis-pute resolution machinery culminating in finaland binding arbitration, it is contrary to thebasic principles of the Act for the Board tojump into the fray prior to an honest attemptby the parties to resolve their disputes throughthat machinery For dispute resolution underthe grievance-arbitration process is as much apart of collective bargaining as the act of ne-gotiating the contract In our view, the statu-tory purpose of encouraging the practice andprocedure of collective bargaining is ill-servedby permitting the parties to ignore their agree-ment and to petition this Board in the first in-stance for remedial relief 4This approach was recently applied in GeneralDynamics Corp, 271 NLRB 187 (1984), where theBoard deferred further processing of an 8(a)(3)complaint alleging the suspension of a union stew-ard In that case, the charging party filed griev-ances over his suspensions in accordance with theapplicable provisions of the collective-bargainingagreement After pursuing the grievances throughfour of the five steps of the grievance procedurebut prior to arbitration, the charging party volun-tarily withdrew from the grievance procedure andsought remedial relief before the Board The Board3 Spielberg Mfg Co, 112 NLRB 1080 (1955)4 United Technologies, supra, 268 NLRB at 559 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDconcluded that deferral was appropriate underUnited Technologies because there was no showingthat the grievance-arbitration procedure was unfairor would produce a result repugnant to the Actand that to permit withdrawal from the grievanceprocedure in midstream would be contrary to theteaching of United Technologies.Applying these principles to the facts of thiscase, we find that deferral to the grievance-arbitra-tion procedure is appropriate. As set forth above,the contractual grievance machinery was invokedby the Union, a party to the contract. The Unionand the Respondent had agreed on a date for ahearing before the industry arbitrator, and it wasonly after the Union received unfavorable rulingsfrom the arbitrator on other matters that it decidedto withdraw from the arbitration procedure in theinstant case. To permit such withdrawal in circum-stances where the Respondent is willing to proceedand absent any showing that the arbitral process orresult would be repugnant to the Act is clearlycontrary to the principles of United Technologies.The Respondent's alleged conduct at issue here isnot inimical to the principles of collective bargain-ing or to the grievance-arbitration process itself"and there is no showing that the interests of theUnion are adverse to those of the individual onwhose behalf the Union filed the grievance.The foregoing facts show that the instant disputeis eminently well suited for deferral to arbitration.It involves 8(a)(1) and (3) allegations that the Re-spondent harassed and discharged the ChargingParty for engaging in union activity. The dispute isclearly cognizable under the broad grievance-arbi-tration provision of the collective-bargaining agree-ment, and the Respondent has repeatedly expressedits willingness to resolve the dispute in accordancewith the parties' contractual grievance-arbitrationmachinery. In these circumstances we believe thatit would best effectuate the purposes and policiesof the Act to defer this case to the arbitral forum.Accordingly, we shall grant the Respondent'sMotion for Summary Judgment, defer further pro-ceedings in this case to the parties' grievance-arbi-5 In this regard we note that the complaint alleges in part that the Re-spondent violated Sec 8(a)(1) by harassing the Charging Party in thecourse of his processing of grievances under the collective-bargainingagreement However, as in United Technologies, where the dispute alsoarose in the context of processing grievances, the Respondent's allegedmisconduct "does not appear to be of such character as to render the useof [the grievance-arbitration] machinery unpromising or futileUnited Aircraft Corp, 204 NLRB 879 (1973). As indicated, the recordshows that the parties initially set an arbitration hearing date in thismatter and thereafter agreed to a postponement so as to permit the arbi-trator to hear other grievances Thus, as in United Technologies, the par-ties to the contract have "demonstrate[d] full acceptance of thegrievance and arbitration route to the resolution of disputes" CommunityConvalescent Hospital, 199 NLRB 840, 841 fn 2 (1972)tration procedure, and order that the complaint bedismissed."On the basis of the entire record, the Boardmakes the followingFINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTUnited Beef Co., Inc., a Massachusetts corpora-tion, maintains an office and place of business inBoston, Massachusetts, where it is engaged in theprocessing, sale, and distribution of meat and meatproducts. Annually the Respondent, in the courseand conduct of its business operations, received atits Boston, Massachusetts plant goods valued inexcess of $50,000 directly from points outside Mas-sachusetts, and it sold and shipped from its plant inBoston, Massachusetts, products valued in excess of$50,000 to meat distributors located outside theCommonwealth of Massachusetts.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDUnited Food and Commercial Workers Union,Local 592, AFL-CIO is a labor organizationwithin the meaning of Section 2(5) of the Act.CONCLUSIONS OF LAWThe unfair labor practice allegations in the com-plaint should be deferred to the grievance-arbitra-tion procedure established by the parties' collec-tive-bargaining agreement.ORDERThe Respondent's Motion for Summary Judg-ment is granted and the complaint is dismissed,provided that:Jurisdiction of this proceeding is retained for thelimited purpose of entertaining an appropriate andtimely motion for further consideration upon aproper showing that either (a) the dispute has not,with reasonable promptness after the issuance ofthis Decision and Order, either been resolved byamicable settlement in the grievance procedure or6 As in United Technologies, however, we shall retain jurisdiction ofthis proceeding for the limited purpose of entertaining an appropriate andtimely motion for further consideration on a proper showing that either(a) the dispute has not, with reasonable promptness after the issuance ofthis Decision and Order, either been resolved by amicable settlement inthe grievance procedure or submitted promptly to arbitration, or (b) thegrievance or arbitration procedures have not been fair and regular orhave reached a result which is repugnant to the Act UNITED BEEF CO69submitted promptly to arbitration, or (b) the griev-and regular or have reached a result which is re-ance or arbitration procedures have not been fairpugnant to the Act